DETAILED ACTION
Allowable Subject Matter
1.	Claims 1-40 are allowed.
	Markhovsky et al. (US 20190285722) teaches for determining the location of a wireless device in a heterogeneous wireless communications environment. A detector within the device or another component of the environment receives signals including parameters for a localization signal of the device. The location server uses that information as well as similar information about the environment to calculate the location of the device, as well as perform tracking and navigation of the device, and report such results to the environment.
Markhovsky et al. (US 20190053013) teaches a UE location determined by collecting and preprocessing signal data at a detector and sending extracted data to a remote locate server. The detector buffers samples from signals provided by receive channels, detects known reference signals from receive channels based on reference signal parameters, isolates symbols carrying the reference signal from frames, extracts data from symbols, and sends extracted data to locate server. The locate server receives the extracted data, estimates locate observables based on the extracted data and calculates the UE location based on the estimated locate observables, the reference signal parameters and the extracted data. The detector and/or the server may also generate correlation coefficients between reference signals carrying spectrum received from a serving cell and utilize the correlation coefficients to cancel a serving cell signal in symbols that include known in advance reference signals from the serving cell and one or more neighboring cells of the wireless system.
The prior art of record fails to anticipate or render obvious the limitations of the claims.
The cited art on record, individually or combination, fail to explicitly disclose the combination of the following limitations: “receiving from a base station a positioning reference signal (PRS) signal occupying a subset of tones of a PRS bandwidth, wherein the subset of tones of the PRS bandwidth produces a plurality of possible positioning measurement results caused by aliasing ambiguities; and determining a true positioning measurement result based on the plurality of possible positioning measurement results caused by the aliasing ambiguities from the received PRS signal, wherein determining the true positioning measurement result from the received PRS signal uses at least one of (i) a comb-1 PRS signal received from the base station, or (ii) a plurality of PRS signals each occupying a subset of tones of the PRS bandwidth received from the base station, or (iii) a rough distance between the UE and the base station, or (iv) a search window associated with the base station that is configured to find only a single positioning measurement result in the plurality of possible positioning measurement results.”. Furthermore, it would not have been obvious to one of ordinary skill in the art to modify the prior in order to arrive at claimed invention.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
2.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAI MINH NGUYEN whose telephone number is (571)272-7923.  The examiner can normally be reached on 6-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHAI M NGUYEN/
Primary Examiner, Art Unit 2641